RENDERED: JULY 1, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0384-MR


DEMARCUS CARTER                                                    APPELLANT



                APPEAL FROM CHRISTIAN CIRCUIT COURT
v.                HONORABLE ANDREW C. SELF, JUDGE
                ACTION NOS. 16-CR-00117 AND 17-CR-00141



COMMONWEALTH OF KENTUCKY                                             APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: DeMarcus Carter, pro se, appeals from an Order entered June

17, 2020, by the Christian Circuit Court, denying his Kentucky Rules of Civil

Procedure (CR) 60.02(f) and CR 60.03 motion to suspend or modify his sentence.

We affirm.
             Carter is serving a sentence of imprisonment resulting from his

convictions in 2018 by the Christian Circuit Court of various offenses including,

but not limited to, first-degree burglary and first-degree wanton endangerment. On

May 14, 2020, he filed a pro se motion in Christian Circuit Court to amend his

final judgment pursuant to CR 60.02(f), CR 60.03, and the Eighth Amendment of

the United States Constitution. He cited the COVID-19 pandemic as the basis of

his motion, arguing his underlying medical conditions put him at increased risk of

contracting the disease while in prison, and that he was accordingly entitled to

relief from the remainder of his sentence in the form of probation and GPS

monitoring, or home incarceration. The Commonwealth objected to Carter’s

motion; and, without holding an evidentiary hearing, the circuit court ultimately

entered an order denying his motion. Carter then filed this appeal, pro se.

             At the onset, we note that arguments roughly identical to what Carter

presents in this appeal were recently addressed and rejected by this Court in Martin

v. Commonwealth, 639 S.W.3d 433 (Ky. App. 2022). Bearing that in mind, we

first address Carter’s contention that he was entitled to relief under CR 60.02(f),

which permits a trial court to relieve a defendant from a final judgment upon a

showing of a “reason of an extraordinary nature justifying relief.” We review

denials of motions under CR 60.02 for abuse of discretion. White v.

Commonwealth, 32 S.W.3d 83, 86 (Ky. App. 2000) (citation omitted). “The test


                                         -2-
for abuse of discretion is whether the trial judge’s decision was arbitrary,

unreasonable, unfair, or unsupported by sound legal principles.” Foley v.

Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014) (citation omitted).

             CR 60.02 “functions to address significant defects in the trial

proceedings.” Ramsey v. Commonwealth, 453 S.W.3d 738, 739 (Ky. App. 2014)

(citing Wine v. Commonwealth, 699 S.W.2d 752, 754 (Ky. App. 1985)). A

successful motion under CR 60.02(f) must relate to defects in the trial proceedings

or undiscovered evidence not presented at trial. Wine, 699 S.W.2d at 754. Results

of incarceration, including illnesses which occur during confinement, do not relate

to those issues and thus do not qualify as claims of an “extraordinary nature”

entitling a defendant to relief under CR 60.02(f). Wine, 699 S.W.2d at 754; see

also Ramsey, 453 S.W.3d at 739. Therefore, the trial court did not abuse its

discretion in denying Carter’s motion to the extent it relied upon CR 60.02(f). See

Martin, 639 S.W.3d at 435-36 (rejecting the same argument).

             Next, we address Carter’s contention that he was entitled to relief

under CR 60.03, which provides:

             Rule 60.02 shall not limit the power of any court to
             entertain an independent action to relieve a person from a
             judgment, order or proceeding on appropriate equitable
             grounds. Relief shall not be granted in an independent
             action if the ground of relief sought has been denied in a
             proceeding by motion under Rule 60.02, or would be
             barred because not brought in time under the provisions
             of that rule.

                                         -3-
             The plain language of CR 60.03 requires a separate, independent

action, which Carter did not file. Because his argument is based upon the same

core grounds that failed to satisfy CR 60.02(f), he is not entitled to relief under CR

60.03. Foley, 425 S.W.3d at 888 (quoting CR 60.03) (“Appellant is not entitled to

relief under CR 60.02. As such, in effect, the ‘relief sought [in his CR 60.03

action] has been denied in a proceeding by motion under Rule 60.02.’ It follows

that Appellant is not entitled to relief under CR 60.03.”). As indicated in Martin,

639 S.W.3d at 436, this Court has consistently rejected similar CR 60.03

arguments made by other inmates during the COVID-19 pandemic on this basis.

Therefore, the trial court did not abuse its discretion in denying his motion to the

extent it relied upon CR 60.03.

             Finally, Carter is not entitled to relief from his sentence under the

Eighth and Fourteenth Amendments of the United States Constitution, which

prohibits cruel and unusual punishment. His claim fails because it involves

conditions of confinement and does not arise from the trial proceedings below.

Thus, he asserts a claim that may not be properly brought before a sentencing

court, but rather must be brought in a separate civil action against the warden of his

institution. Martin, 639 S.W.3d at 436-37. Additionally, because claims relating

to conditions of confinement are civil in nature, an inmate must first exhaust

administrative remedies before seeking relief through a civil action. Ramsey, 453

                                         -4-
S.W.3d at 739; Kentucky Revised Statutes 454.415. Therefore, the circuit court

did not err in denying Carter’s motion on this basis, either.

             For the foregoing reasons, the June 17, 2020, Order of the Christian

Circuit Court is AFFIRMED.

             ALL CONCUR.

 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 DeMarcus Carter, pro se                   Daniel J. Cameron
 West Liberty, Kentucky                    Attorney General of Kentucky

                                           Joseph A. Beckett
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -5-